Appellant was convicted of violating the local option law, and his punishment assessed at a fine of $30 and thirty days confinement in the county jail.
Appellant was charged with the sale of whisky to C.V. Shufford. Prosecutor testified that he knew defendant well; that he and one Morton went into appellant's place of business, and called for cider; appellant set out whisky for both, witness and Morton; after each took a drink of the whisky, Morton paid for it. Prosecutor Shufford swears he did not pay for any of the whisky. The substance of this statement, as well as the other facts in the record, show that the whisky was sold to Morton and not to Shufford. The mere fact that Shufford drank some of the whisky would not make it a sale to Shufford, but the sale would be to Morton as he paid for it. Hence, there is a fatal variance *Page 557 
between the allegations in the information and the proof. We do not deem it necessary to discuss the other questions. For the error pointed out, the judgment is reversed and the cause remanded.
Reversed and remanded.
Davidson, Presiding Judge, absent.